Case 2:12-cr-00030-GZS Document 203 Filed 01/22/21 Page 1 of 2                                   PageID #: 644




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:12-cr-00030-GZS
    PAUL SANS,                                          )
                                                        )
                                                        )
                            Defendant.                  )


                                   ORDER ON PENDING MOTIONS


         Before the Court are Defendant’s Motion to Appoint Counsel (ECF No. 201) and
Defendant’s Motion for Compassionate Release (ECF No. 202). For the reasons explained herein,
the Court DENIES both Motions.
         I.      LEGAL STANDARD
         A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must prove that
he has exhausted available administrative remedies and that there are “extraordinary and
compelling” reasons that presently warrant a reduction in his sentence.                               18 U.S.C.
§ 3582(c)(1)(A)(i). In considering what qualifies as extraordinary and compelling, this Court has
generally looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Beyond those Guideline definitions
of extraordinary and compelling reasons, the Court acknowledges that at least four circuits have
now held that U.S.S.G. § 1B1.13 should not be viewed as limiting the reasons that the Court might
consider extraordinary and compelling when a defendant brings a motion under 18 U.S.C.
§ 3582(c)(1)(A). See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States
v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th
Cir. 2020); United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). It is not clear whether the
First Circuit will adopt this approach, although it has affirmed a compassionate release denial from
the District of Maine while noting with apparent approval that “the district court did consider other

1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, post-pandemic motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-cr-00032-
GZS (D. Me. June 16, 2020) .
Case 2:12-cr-00030-GZS Document 203 Filed 01/22/21 Page 2 of 2                       PageID #: 645




relevant circumstances not specifically enumerated in the guidelines en route to denying relief.”
See United States v. Fox, No. 2:14-cr-00003-DBH, 2019 WL 3046086 (D. Me. July 11, 2019),
aff’d, No. 19-1785 (1st Cir. July 23, 2020). Given this backdrop, the Court reviews the entire
record to consider whether a defendant presents any extraordinary and compelling reasons for a
sentence reduction.
        If a defendant establishes extraordinary and compelling reasons to reduce his sentence, the
Court must next consider any applicable factors found in 18 U.S.C. § 3553(a). Critically, in
exercising its discretion to grant any sentence reduction, the Court also considers “the need . . . to
protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C); see also
U.S.S.G. § 1B1.13(2) (requiring a determination that “the defendant is not a danger to the safety
of any other person or the community”).
        II.    APPLICATION
        The Court last considered whether this Defendant qualified for a sentence reduction under
18 U.S.C. § 3582(c)(1)(A) on June 23, 2020. At that time, the Court concluded “that Defendant
has not met his burden of establishing that extraordinary and compelling reasons presently warrant
a reduction in his sentence.” See 6/23/20 Endorsement Order (ECF No. 200). Nothing in
Defendant’s recent pro se filings changes this conclusion. However, the Court additionally notes
that the nature and circumstance of San’s offense, his history and characteristics, and the need to
protect the public, all factors that informed the Court’s initial 180-month sentence in this bank
robbery case, still overwhelmingly weigh in favor of not modifying Defendant’s sentence at this
time.
        To the extent that Defendant’s recent filings suggests that he is seeking an appointment of
counsel to assist him in seeking a sentence reduction, the Court has reviewed the pending motions
in accordance with District of Maine General Order 2020-6 and, based on that review, concludes
that Defendant does not qualify for appointment of counsel on the record presented. Therefore,
the Court hereby DENIES Defendant’s Motions (ECF Nos. 201 & 202).
        SO ORDERED.
                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 22nd day of January, 2021.




                                                  2
